[DO NOT PUBLISH]

          IN THE UNITED STATES COURT OF APPEALS

                 FOR THE ELEVENTH CIRCUIT            FILED
                   ________________________ U.S. COURT OF APPEALS
                                                      ELEVENTH CIRCUIT
                          No. 08-11288                   SEPT 2, 2008
                      Non-Argument Calendar            THOMAS K. KAHN
                    ________________________               CLERK


               D. C. Docket No. 06-80073-CV-DTKH

AUTO-OWNERS INSURANCE,
a foreign corporation,

                                                        Plaintiff-Appellant,

                               versus

AMERICAN YACHTS LTD.,
a foreign corporation,
CONTINENTAL INSURANCE COMPANY,
a foreign corporation,
BOAT/US, INC.,
a foreign corporation,
a.k.a. Boat America Corporation,
d.b.a. Boatus,


                                                     Defendants-Appellees.

                    ________________________

             Appeal from the United States District Court
                 for the Southern District of Florida
                   _________________________

                        (September 2, 2008)
Before BARKETT, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:

      Auto-Owners Insurance appeals a final judgment granting attorneys’ fees

and costs in favor of American Yacht Ltd. and Continental Insurance Company in

the amount of $481,957.23. We find no merit to the three issues raised by Auto-

Owners on appeal.

      First, the district court did not err in concluding that the Joint Proposal for

Settlement was not ambiguous simply because Auto-Owners was required to

accept the amount offered by both American and Continental. Moreover, we find

that the releases attached to the joint offer were correctly found to have been stated

with particularity and are enforceable.

      Second, Auto-Owners contends that the Joint Proposal was ambiguous

because it referenced both Federal Rule of Civil Procedure 68 and Florida Statute,

Section 768.79. We agree with the district court that there was no ambiguity here.

Rule 68 does not preempt Section 768.79 and as such, Section 768.79 is

controlling in this case. Furthermore, the Joint Proposal complies with Florida

Rule of Civil Procedure 1.442.

      Finally, we find no error in the district court’s factual determination that the

attorneys’ fees awarded to American and Continental were reasonable and non-



                                           2
duplicative.1

       AFFIRMED.




       1
        Because this court has denied Auto-Owners’ petition for rehearing en banc as to its
claim under the doctrine of equitable subrogation, its argument that American and Continental
would not be entitled to attorneys’ fees if we reversed the district court’s granting of summary
judgment is moot.

                                                 3